Citation Nr: 0826102	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  02-00 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a disorder of the 
cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1988 to 
February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The veteran's file has since been 
transferred to the RO in Cleveland, Ohio.

The veteran testified before the undersigned during a Board 
video hearing in August 2004.  The hearing transcript has 
been associated with the claims file.

The veteran's claim for service connection, submitted in July 
1998 for a back disorder, was split into two distinct issues 
by the Board in November 2004.  At that time, the Board 
granted service connection for degenerative disc disease of 
the lumbar spine.  The issue of entitlement to service 
connection for a disorder of the cervical spine was remanded 
for further development.  The veteran's claim was remanded 
again in November 2006 for proper notice and a supplemental 
VA opinion.


FINDING OF FACT

A disorder of the cervical spine was not manifest during 
service, was not manifest within one year of separation, and 
any current cervical spine disorder is not attributable to 
service.


CONCLUSION OF LAW

A disorder of the cervical spine was not incurred in or 
aggravated by service nor may arthritis be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159(b), 3.326(a).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA regional office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) [Pelegrini II].  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

In the present case, the issue on appeal arises from a claim 
for entitlement to service connection for a cervical spine 
disorder.  The Board notes that the veteran's claim was 
received in July 1998.  The RO provided VCAA notification in 
December 2006, following a November 2006 Board remand.  
Although the notification letter was not sent prior to the 
initial adjudication of the claimant's claim, this was not 
prejudicial to the claimant since the claimant was 
subsequently provided adequate notice and the claim was re-
adjudicated via an additional supplemental statement of the 
case (SSOC) in December 2007.  If there is VCAA deficiency, 
i.e., VCAA error, this error is presumed prejudicial to the 
claimant.  VA may rebut this presumption by establishing that 
the error was not prejudicial.  See Sanders v. Nicholson, 487 
F. 3d 881 (2007); see also Simmons v. Nicholson, 487 F. 3d 
892 (2007).  In Sanders, the claimant was allowed a 
meaningful opportunity to participate in the adjudication of 
the claim and the essential fairness of the adjudication 
process was not affected.  The claimant was provided VCAA 
notification and had knowledge in that regard.  As further 
noted below, VA has obtained all relevant evidence.  Thus, 
even though the initial VCAA notice came after the initial 
adjudication, there is no prejudice to the claimant.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case). 
 

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone several VA examinations in conjunction 
with his claim for service connection.  38 C.F.R. 
§ 3.159(c)(4).  There is no objective evidence indicating 
that there has been a material change in the veteran's 
condition since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination reports are thorough, 
the examinations in this case are adequate upon which to base 
a decision, and the records satisfy 38 C.F.R. § 3.326.  

Further, the claimant's service medical records and pertinent 
post-service medical records have been obtained, to the 
extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  
 
In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  


Service Connection

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have been incurred or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).

The Board further notes that, in determining whether an 
appellant is entitled to service connection for a disease or 
disability, VA must determine whether the evidence supports 
the claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The veteran contends that service connection should be 
established for a cervical spine disorder.  He asserts that 
he sustained an injury to his neck in service, and that a 
current disorder of the cervical spine is etiologically 
related to that injury. 

The veteran's service medical records reflect several 
instances of treatment for back pain.  First, in March 1989, 
the veteran was seen for complaints of pain in the lower to 
mid back which was present when bending, running, marching or 
getting into bed.  Following an essentially normal physical 
examination, the examiner rendered a diagnosis of a low back 
ache.

In April 1989, the veteran complained of discomfort in his 
low back when sitting, lying, doing push- ups or running 
during the previous two-month period.  Examination revealed 
slight tenderness over the L2-L4 spinal area, with no real 
spasm.  The examiner provided a diagnosis of probable mild, 
mechanical low back pain.

The veteran again sought treatment in June 1989 for low back 
pain.  The veteran reported that this problem had persisted 
for the previous four months, and that he had been treated 
twice before, with no real relief.  He indicated that the 
pain was worse when performing activities such as push-ups, 
running, bending over and going to sleep.  Following a 
physical examination, the examiner rendered diagnoses of 
obesity, mechanical low back pain, and rule out inflammatory 
diskitis.

A screening note of acute medical care dated in November 1989 
indicates that the veteran was complaining of low back pain 
which began in March, resulting from partner-assisted push-
ups.  He again reported pain in the muscles of the low back 
when bending over and lifting heavy objects.  The examiner 
noted that the veteran's "history [of] back trauma dates to 
March." The examiner also noted that an intravenous pyelogram 
and a lumbosacral spine series were both normal.  Final 
diagnoses included mechanical low back pain and exogenous 
obesity.

A consultation sheet dated that same day in November 1989 
indicates treatment for back pain, which the veteran reported 
had its onset in February 1989, and which had been 
intermittent since then with running, strenuous activity, 
etc.  The examiner noted that x-rays of the lumbosacral spine 
taken in June 1989 appeared normal, save for a possible wedge 
compression at L1.  The examiner rendered a diagnosis of 
lumbar syndrome.

In late November 1989, the veteran again complained of low 
back pain with lifting.  The examiner rendered a diagnosis of 
resolving lumbar syndrome.

An undated chronological record of medical care noted 
recurrent back pain, former back problem, minor back pain 
once in a while, seen by TMC and physical therapy at Basset.

An October 1991 separation examination did not note any back 
or spine abnormalities.  However, in a report of medical 
history completed by the veteran on that same date, the 
veteran checked "Yes" to recurrent back pain.  In addition, 
in the section reserved for the physician's summary, the 
examiner noted "back pain - one episode during basic 
training with recurrent episodes."

The first post-service evidence of a back disorder is found 
in a Kaiser Permanente treatment record dated July 1998.  At 
that time, the examiner noted that x-rays showed mild 
arthritic changes in the veteran's back.  It was not noted 
whether the arthritic changes were in the lumbar or cervical 
spine, and no additional information was provided.

During in January 1999 VA examination, the examiner noted 
that the veteran had incurred a back strain during training 
in service, and that he was treated for a back strain and 
mechanical low back pain from 1989 to 1991.  The examiner 
noted that after that time, the veteran did well until six 
months prior to the examination, at which time he experienced 
the onset of back pain.  He was seen at Kaiser Permanente and 
an assessment of underlying degenerative joint disease was 
made, treated with physical therapy.  The examiner rendered a 
diagnosis of degenerative joint disease, lumbar spine.  A 
diagnosis as to the veteran's cervical spine was not 
provided.

Ultimately, the VA examiner noted that here had been a long 
gap between symptoms from 1991 to 1998.  It was further noted 
that degenerative joint disease was a separate condition from 
that for which he was treated in service.  Consequently, the 
examiner opined that, in all probability, the veteran's 
current symptoms were related to the degenerative joint 
disease rather than a sprain or strain or mechanical back 
pain during active service.  The examiner further stated that 
the veteran's bilateral knee disorder had not aggravated any 
current back disorder.

In October 2001, the veteran's private orthopedist, Dr. K., 
provided a medical opinion as follows:

[The veteran] is a patient well known to this practice.  
He has been seen for both degenerative disc disease and 
low back as well as neck [sic].  It is my opinion that 
his premature cervical disc degeneration may have been 
accelerated by his duties in the service.  At 31 years 
of age, I would think it would be the multiple level 
changes he is exhibiting would be rare in the general 
population.

A lay statement from the veteran's mother, submitted in May 
2002, stated that the veteran would have problems with chores 
that involved using his neck upon his return from active 
duty.  She said that the veteran was told, during his visit 
to Kaiser Permanente, that he had arthritis of the back and 
neck.  

In August 2002, Dr. K. submitted an additional opinion.  At 
that time, he specifically noted that he had reviewed the 
veteran's service medical records, the veteran's history as 
self-reported, and the veteran's medical records, including 
diagnostic studies.  He then provided the following medical 
opinion:

[I]t is my opinion that [the veteran's] premature 
degeneration of his both [sic] cervical and lumbar spine 
is more likely than not due to injuries he sustained 
during his time in service.

This is based upon the patient giving me specific 
instances of injury to his back and neck.  He had no 
prior history of back or neck pain or injury and did not 
seek any medical care for any such conditions prior to 
his time in service.  

During the veteran's August 2004 Board video hearing, he 
testified that he injured his cervical spine during advanced, 
pugilistic training.

An additional VA examination was completed in December 2005.  
The veteran reported that his pain started in 1989 when he 
was hit with a padded rod to his head during training 
exercises while in the military.  A longstanding history of 
axial neck pain was assessed, which appeared more 
musculoskeletal in nature.  The examiner stated that the 
veteran might have some signs of cervical radiculopathy with 
his parenthesis in his right arm, but did not feel he had 
evidence of cervical myelopathy.  X-rays showed no 
significant degenerative changes, acute bone abnormality, or 
subluxation in the cervical spine.  In a December 2005 
addendum, the examiner stated that he reviewed the claims 
file.  He noted that it was difficult to determine if neck 
pain is directly related to his injury in 1989, but it is 
possible that he sustained a cervical disk herniation at the 
time of his original accident that is contributing to his arm 
paresthesias and lingering neck pain.

In June 2007, the veteran was afforded a VA neurological 
examination.  At that time, the veteran reported that the 
injury sustained during inservice training hyper-extended his 
neck, in a whiplash fashion.  The examiner noted that the 
assessment from that point forward was musculoskeletal neck 
pain.  An MRI of the cervical spine revealed no disc 
herniation or significant spinal canal/neural foraminal 
stenosis.  Further, the cervical spinal cord was normal with 
no cord signal changes or cord compression.  The examiner 
went on to state that plain films performed on the cervical 
spine in 2005 and 2006 did not demonstrate any bony 
pathology, and that no osteophytes or degenerative changes in 
the discs were noted.  On examination, gross deformity of the 
neck was not evident.  The examiner stated that the veteran 
did not show any evidence of cervical radiculopathy.  No 
evidence was found of degenerative processes.  The examiner 
opined that the veteran's symptoms were more likely than not 
secondary to a median neuropathy bilaterally, but that this 
had no relationship to the 1989 injury.

In a November 2007 addendum opinion, the examiner of June 
2007 clarified that the veteran suffered from bilateral 
carpal tunnel syndrome, not parenthesis of the right arm, 
which was clearly unrelated to the whiplash injury of the 
head/neck sustained during service.

In a statement submitted by the veteran in March 2008, he 
noted that his neck condition was well-documented during 
service.  He also noted that he has not held any positions, 
post-service, which would have resulted in a cervical 
disorder.  He further requested the retrieval of his records 
from Ft. Gordon, Georgia.  The Board notes that those 
records, including those addressing his back disorders, have 
already been associated with the file and considered herein.

When faced with conflicting medical opinions, the Board must 
weigh the credibility and probative value of the each 
opinion, and in so doing, the Board may favor one medical 
opinion over the other.  See Evans v. West, 12 Vet. App. 22, 
30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 
(1995)).  The Board must account for evidence it finds 
persuasive or unpersuasive, and provide reasons for rejecting 
material evidence favorable to the claim.  See Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The first documentation of a back problem within the record, 
a Kaiser Permanente report from July 1998, noted some mild 
arthritic changes.  However, the report failed to mention 
whether those changes occurred in the lumbar area, cervical 
spine, or both.

The January 1999 VA examination rendered a diagnosis of 
degenerative joint disease of the lumbar spine, but the 
examiner did not diagnose degenerative joint disease of the 
cervical spine, nor any other cervical spine disorder.

As to the October 2001 opinion by Dr. K., there is no 
evidence that this opinion was rendered following a review of 
the other objective historical medical information or record.  
Rather, the veteran's physician opined that the veteran's 
cervical disc degeneration may have been accelerated by his 
duties in the service [emphasis added], as observed 
degenerative changes to the cervical spine were rare in an 
individual 31 years of age.  Thus, the opinion was equivocal, 
not substantiated by a review of the record or a complete 
examination, and supported solely on the basis of the 
veteran's level of degenerative change compared to others in 
his age group, without mention of x-ray evidence to support 
his conclusion.  

The August 2002 opinion provided by Dr. K. was provided 
following a review of the veteran's service medical records 
and the previous VA and private medical evidence of record.  
He stated that the veteran's cervical degeneration was 
related to service.  Dr. K. noted that his opinion was based 
the veteran's own history, and by numerous complaints of low 
back pain in service [emphasis added].  However, as noted 
above, there are no similar complaints of neck pain in 
service.  Thus, as to the neck disorder, this opinion is of 
little probative weight.

Moreover, the December 2005 VA examination stated that no 
significant degenerative changes of the cervical spine were 
evident.  No bone abnormalities were noted, and no 
subluxation of the cervical spine was revealed.  Ultimately, 
the examiner opined that it was possible that the veteran 
sustained a cervical disc herniation during service, stating 
that the veteran's arm paresthesias may have occurred as a 
result.  However, the June 2007 VA examiner, a neurologist, 
stated unequivocally in a December 2007 addendum opinion that 
the veteran's arm disorder was in fact carpal tunnel 
syndrome, which was wholly unrelated to any inservice spinal 
disorder.  Further, the June 2007 examiner, following a 
review of x-rays and an MRI, stated unequivocally that the 
veteran's cervical spine did not show any degenerative 
changes.

As to the lay testimony of record, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that lay evidence is one type of evidence that must be 
considered, and competent lay evidence can be sufficient in 
and of itself.  The Board, however, retains the discretion to 
make credibility determinations and otherwise weigh the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

In this case, the veteran can attest to factual matters of 
which he had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Likewise, the veteran's mother is 
competent to report what she has seen.  However, like the 
veteran, she is not capable of making medical conclusions.  
Thus, while the veteran is competent to report what comes to 
him through his senses, and his mother competent to report 
what she observed, neither has medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Conversely, health professionals are experts and are presumed 
to know the requirements applicable to their practice and to 
have taken them into account in providing a diagnosis.  See 
Cohen.  

As such, the Board attaches the most probative value to the 
VA opinion dated in June 2007.  This opinion was well 
reasoned, detailed, and consistent with other evidence of 
record, including prior VA examination reports, and included 
a review of the claims file.  See Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (Factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion.)  
The VA examiner examined the veteran, reviewed the claims 
file, discussed pertinent medical findings, and described the 
opinion in detail.  The examiner specifically addressed the 
prior evidence of record.  The opinion is consistent with the 
documentary record which failed to show a chronic, cervical 
disorder in service or currently related to service.  

Accordingly, the Board finds that the most probative evidence 
of record establishes that any current disorder of the 
cervical spine is not related to the veteran's period of 
service.

In sum, the competent evidence does not establish that any 
cervical spine disorder began in service.  There are no 
records of any complaints, findings, treatment, or diagnosis 
of a neck or cervical spine disorder for approximately seven 
years after separation.  The most probative evidence 
establishes that any current cervical spine disorder is not 
etiologically related to service, as supported by the 
documentary record.  Despite the veteran's contentions that 
he had a cervical spine disorder since service, in addition 
to his service-connected lumbar spine disorder, the probative 
evidence weighs against service connection at this time.  

Accordingly, service connection is not warranted.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.




ORDER

Entitlement to service connection for a disorder of the 
cervical spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


